Citation Nr: 1535089	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  07-29 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a spine disorder.

4.  Entitlement to service connection for a colon disorder, to include as due to herbicide exposure.

5.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

6.  Entitlement to service connection for a respiratory disorder, to include as due to herbicide exposure.

7.  Entitlement to a rating in excess of 50 percent prior to February 26, 2014, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).

8.  Entitlement to an initial compensable rating for hypertension.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

An April 2006 rating decision, in pertinent part, denied entitlement to service connection for a disorder of the right and left knees, a spine disorder, a colon disorder, a skin disorder, and a respiratory condition.  

A June 2008 rating decision denied entitlement to a rating in excess of 30 percent for PTSD.  In a June 2009 rating decision, an increased rating of 50 percent was granted for PTSD, effective September 17, 2007, the date of receipt of the Veteran's increased rating claim.  A subsequent May 2014 rating decision granted an increased 70 percent rating for the PTSD, effective February 26, 2014.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Veteran testified during a September 2010 videoconference hearing before the undersigned; a transcript of that hearing is of record.

The claim was previously before the Board in November 2010 and December 2013, at which time the above-listed issues were remanded for additional development, including for the provision of VA examinations and to obtain additional relevant medical records.  

As concerning the claims of entitlement to service connection for a disorder of the right and left knees, a spine disorder, a colon disorder, a skin disorder, and a respiratory condition, although the requested examinations were performed in March 2014, as will be discussed below, the Board finds that still further development is warranted.

As concerning the issue of entitlement to an initial compensable rating for hypertension, the Board notes that the Veteran's claim of entitlement to service connection for hypertension was granted in an August 2014 rating decision, which assigned a noncompensable (0 percent) evaluation, effective May 23, 2005.  However, in June 2015, the Veteran submitted a statement indicating his disagreement with the initial rating assigned his now-service-connected hypertension.  See June 2015 Appellant's Post-Remand Brief (claiming that a higher evaluation was warranted for his hypertension).  See also 38 C.F.R. § 20.201.  The RO has not, as yet, addressed this claim in a statement of the case (SOC).  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014).  See also Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board has added this issue as a question on appeal and discusses it below.

During his February 2014 VA psychiatric examination, the examiner noted that the Veteran recently became unemployed, and the Veteran stated during the pendency of his appeal that his PTSD made it increasingly difficult for him to maintain employment.  See, e.g., May 2013 Statement in Support of Claim (VA Form 21-4138).  Thus, the Board finds that the record has raised a claim for a TDIU as an included claim within the Veteran's currently pending increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue has therefore been added as an additional subject for current appellate consideration.

This appeal was processed using the VBMS paperless claims processing system.  The Virtual VA system also contains additional records pertinent to the present appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board additionally notes that the Veteran was previously represented by the American Legion (as reflected in a June 2006 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In May 2014, the Veteran filed a VA Form 21-22 appointing Disabled American Veterans his representative.  See 38 C.F.R. § 14.631 (2014).  The Board recognizes the change in representation.

The issues of entitlement to service connection for a disorder of the right and left knees, a spine disorder, a colon disorder, a skin disorder, and a respiratory condition, as well as the issues of entitlement to an initial compensable rating for hypertension and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

For the entire appellate period, the Veteran's PTSD more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  Prior to February 26, 2014, the criteria for a rating of 70 percent, but not higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  From February 26, 2014 forward, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

A letter dated January 2009 provided all notice required under the VCAA.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Although this letter was not sent prior to the initial rating decision in this matter, the delay was harmless as the Veteran had ample opportunity to respond with additional information and evidence before his claim was readjudicated in a June 2009 Statement of the Case (SOC) and subsequent Supplemental Statements of the Case (SSOC's).  See Mayfield, 499 F.3d at 1323.  Further, the June 2009 SOC notified the Veteran of the general criteria by which VA evaluates disabilities, the specific rating criteria potentially applicable to the Veteran's claim, and informed him of his and VA's respective responsibilities for obtaining relevant records on his behalf.  See Vazquez-Flores, 24 Vet. App. at 97-103; Quartuccio, 16 Vet. App. at 187; 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This was followed by readjudication of this claim in SSOC's dated in December 2011 and August 2014, and in a May 2014 rating decision.  See Mayfield, 499 F.3d at 1323.  Moreover, the record here does not show, nor does the Veteran or his representative contend, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).  Thus, the duty to notify has been satisfied with respect to this claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio, 16 Vet. App. at 187; Vazquez-Flores, 24 Vet. App. at 97-103.

With regard to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, identified private treatment records, and lay statements and argument in support of his claim have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any additional records or evidence he wished to submit or have VA obtain.  Moreover, VA Compensation and Pension examinations were provided to determine the ongoing severity of this condition, including specifically in June 2008, March 2011, and February 2014.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service connected PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  Accordingly, the Board finds that the examination reports of record are adequate for rating purposes, remand for reexamination or further medical comment is unwarranted, and no prejudice exists.  See Sanders, 556 U.S. at 407 (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, VA's duty to obtain a VA examination has been met. 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives as concerning his increased rating claim for his PTSD.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The claim has also been remanded in order to obtain all relevant evidence, thereby negating any potential prejudice.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

II. Increased Rating

For the reasons that follow, the Board concludes that the Veteran's PTSD more closely approximates the criteria for a 70 percent rating for the entire appellate period.  Accordingly, while an increased rating is warranted for the period prior to February 26, 2014, from that date forward, a rating in excess of the 70 percent rating already assigned is not warranted.  

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2014).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran asserts that his service-connected PTSD warrants higher ratings than those currently assigned.  Under General Rating Formula, as pertinent to the present appeal, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The Board recognizes that the Veterans Benefits Administration now utilizes the DSM-5.  However, this change does not apply to claims certified for appeal to the Board prior to August 4, 2014, as is the case here, even if such claim was subsequently remanded to the AOJ.  79 Fed. Reg. 45094 (Aug. 4, 2014)). 

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2014); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id. 

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Evaluating all the evidence of record, the Board finds that the frequency, severity, and duration of the Veteran's reported PTSD symptomatology more closely approximates the criteria for a 70 percent rating for the entire appellate period.  In this regard, the evidence reflects that the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, DC 9411.  See also Hart, 21 Vet. App. at 509-10; Francisco, 7 Vet. App. at 58; 38 C.F.R. § 3.400(o)(2).  Specifically, VA psychiatric and mental health counseling notes dated throughout the appellate period, as well as the June 2008, March 2011, and February 2014 VA psychiatric examination reports, indicate, in particular, anxiety; depression; insomnia; isolating behaviors; flashbacks and reexperiencing traumatic events; avoidance behaviors; restricted affect; hypervigilance; exaggerated startle response; occasional suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  See, e.g., June 2008 VA PTSD Examination Report (reflecting symptomatology including "nightmares and flashbacks"; "nervousness and depression"; "poor concentration . . . with irritability frequently"; "guilt, anger, and feelings of isolation"; and avoidance behaviors); May 2009 VA Psychiatry Outpatient Note (reflecting symptoms including chronic insomnia; intrusive thoughts and avoidance behaviors; hypervigilance; exaggerated startle response; unprovoked irritability with periods of violence; and difficulty in adapting to stressful circumstances, including work); May 2009 VA Mental Health Nursing Outpatient Note (noting a history of occasional suicidal thoughts); January 2010 VA Psychiatry Outpatient Note (reflecting chronic irritability and anxiety); March 2011 VA PTSD Examination Report (noting symptoms including irritability, isolation, avoidance behaviors, anxiety, insomnia; and stating that the Veteran "does not socialize and has very few friends"); October 2013 VA Psychiatry Outpatient Note (reflecting that the Veteran "continues to experience nightmares, intrusive thoughts, avoidance, irritability, exaggerated startle, hypervigilance and poor concentration"); February 2014 VA PTSD Disability Benefits Questionnaire (DBQ) (reflecting the Veteran's PTSD manifestations including frequent intrusive thoughts and memories; sleep impairment; anxiety; avoidance activities; isolating behaviors; chronic irritability with outbursts of anger and aggression; exaggerated startle response; difficulty in adapting to stressful circumstances, including work or a work like setting; and inability to establish and maintain effective relationships).  April 2014 VA Psychiatry Outpatient Note (noting symptomatology including nightmares, intrusive thoughts, avoidance activities, unprovoked irritability, exaggerated startle response, hypervigilance, and impaired concentration; and reporting that "[h]e had an incident on his job and was given the option to retire so he retired in March").

Furthermore, throughout the appellate period, the Veteran's GAF score was primarily in the 41-50 range, which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.  See, e.g., November 2007 VA Psychiatry Outpatient Note (reflecting a GAF of 47); February 2008 VA Psychiatry Outpatient Note (GAF of 49); March 2009 VA Psychiatry Outpatient Note (GAF of 46); May 2009 VA Psychiatry Outpatient Note (GAF of 45); January 2010 VA Psychiatry Outpatient Note (GAF of 48); June 2010 VA Psychiatry Outpatient Note (GAF of 46); March 2013 VA Psychiatry Outpatient Note (GAF of 48); July 2011 VA Psychiatry Outpatient Note (GAF of 46); October 2011 VA Psychiatry Outpatient Note (GAF of 46); January 2012 VA Psychiatry Outpatient Note (GAF of 47); April 2012 VA Psychiatry Outpatient Note (GAF of 47); June 2012 VA Psychiatry Outpatient Note (GAF of 48); December 2012 VA Psychiatry Outpatient Note (GAF of 47); June 2013 VA Psychiatry Outpatient Note (GAF of 48); October 2013 VA Psychiatry Outpatient Note (GAF of 50); January 2014 VA Psychiatry Outpatient Note (GAF of 49); April 2014 VA Psychiatry Outpatient Note (GAF of 49).  As previously mentioned, a GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Here, though, the assigned GAF scores reflect serious symptomatology and further bolster the Veteran's assertion that his PTSD resulted in in occupational and social impairment with deficiencies in most areas and thus entitled him to an evaluation of 70 percent for the entire appellate period.  See August 2009 Statement in Support of Claim (maintaining that his medical records reflect symptomatology warranting a 70 percent rating); March 2011 Statement in Support of Claim (VA Form 21-4138 (requesting a rating of "at least 70%").  See also 38 C.F.R. § 4.130, DC 9411.  

The Board notes that, during the appellate period, the Veteran was also assigned GAF scores in the 51-60 range.  See, e.g., June 2008 VA PTSD Examination Report (GAF of 55-60); August 2010 VA Psychiatry Outpatient Note (GAF of 52); March 2011 VA PTSD Examination Report (GAF of 55); February 2014 VA PTSD DBQ (GAF of 55).  In this regard, a score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV.  Here, the Board finds that the assigned GAF scores in the "moderate" range are reflective of the Veteran's waxing and waning PTSD symptomatology throughout the appellate period, especially given that his GAF scores returned to the "serious" range shortly following each episodic improvement, and thus do reflect sustained improvement.  Accordingly, staging the Veteran's rating to reflect these brief periods of improvement is unwarranted.  See Hart, 21 Vet. App. at 509-10. 

Accordingly, given the evidence of severe PTSD symptomatology productive of symptoms including anxiety, depression, insomnia, isolating behaviors, flashbacks and reexperiencing traumatic events, avoidance behaviors, restricted affect, hypervigilance, exaggerated startle response, occasional suicidal ideation, impaired impulse control (such as unprovoked irritability with periods of violence), difficulty in adapting to stressful circumstances (including work or a work like setting), and inability to establish and maintain effective relationships, the Board finds that, for the entire appellate period, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, DC 9411.  Thus, the competent evidence shows the Veteran's disability at least as likely as not meets the criteria for a higher 70 percent rating for PTSD for the period prior to February 26, 2014.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

However, at no time during the pendency of this claim have the criteria for a 100 percent rating for PTSD been satisfied or approximated.  See 38 C.F.R. § 4.130, DC 9411.  As the Federal Circuit held in Vazquez-Claudio, a claimant may only qualify for a given disability rating under the General Rating Formula by demonstrating the particular symptoms corresponding to that rating, or others of similar severity, frequency, and duration.  713 F.3d at 117.  The Federal Circuit made clear in this regard that in order to show that a symptom is equivalent in severity, frequency, and duration to a symptom listed in the General Rating Formula for a given rating, it is not sufficient that the symptom produce the level of occupational and social impairment associated with that rating.  See id. at 116-17.  Otherwise, a claimant "whose symptoms correspond[ed] exactly to a 30 percent rating" could be granted a 70-percent rating if it were shown that they affected most areas.  Id.  The Federal Circuit rejected this interpretation, holding that there must be an initial finding that the Veteran has one or more symptoms of similar severity, frequency, and duration to the symptoms specifically listed in the General Rating Formula for a given rating, and then, if that is established, an assessment of whether one or more of such symptoms produces the level of occupational and social impairment contemplated by that rating.  See id. at 117-118.  

Here, the Veteran has not manifested any of the symptoms listed in the criteria for a 100 percent rating, and the symptoms he does have are not equivalent in severity, frequency, and duration so as to preclude social and occupational functioning.  See id.  See also 38 C.F.R. § 4.130, DC 9411 (listing symptoms for the maximum 100 percent rating including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name).  Not only is there an absence of any of the symptoms associated with a 100 percent rating, but the clinical findings consistently show that the Veteran's thought processes and communication were normal, that he did not have persistent delusions or hallucinations, that he has been able to maintain minimal personal hygiene, is oriented, and has no memory impairment.  See 38 C.F.R. § 4.130, DC 9411. 

In order to warrant a 100-percent rating, the Veteran's PTSD symptoms must not only produce total occupational and social impairment, but must also be equivalent in severity, frequency, and duration to the symptoms corresponding to a 100-percent rating.  See Vazques-Claudio, 713 F.3d at 116-17.  In other words, the Veteran's symptoms in and of themselves must be equivalent in severity, frequency, and duration to the symptoms listed for a 100 percent rating in order for this evaluation to apply; they cannot be bootstrapped into such equivalency by means of the functional impairment they allegedly cause.  See id. (rejecting the interpretation that symptoms corresponding to a 30-percent rating would warrant a 70 percent rating merely because it was found that they cause deficiencies in most areas). 

Alternatively, the Veteran's PTSD has not caused either total occupational or total social impairment, as he has maintained employment for the majority of the appellate period, until at least February 2014; has maintained some social relationships, including with his daughter and his former wife; and has been noted to be generally self-sufficient, independently functioning, cooperative, and exhibiting normal communication by VA examiners and health care providers.  See 38 C.F.R. § 4.130.  Accordingly, the criteria for a 100 percent rating have not been satisfied or approximated during the pendency of this claim.  See id.

Further, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of the Veteran's PTSD symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In this regard, the Veteran's symptoms, including anxiety, depression, insomnia, isolating behaviors, flashbacks and reexperiencing traumatic events, avoidance behaviors, restricted affect, hypervigilance, exaggerated startle response, occasional suicidal ideation, impaired impulse control (such as unprovoked irritability with periods of violence), difficulty in adapting to stressful circumstances (including work or a work like setting), and inability to establish and maintain effective relationships, as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9434.  Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's PTSD, and the evidence shows that they are adequately compensated by the 70 percent rating already assigned, as explained above.

Accordingly, the first step of the inquiry is not satisfied.  Thus, absent this threshold finding, consideration of whether related factors are present under the second step of the inquiry is not warranted.  See Thun, 22 Vet. App. at 118-19.  Consequently, the evaluation of the Veteran's PTSD will not be referred for extraschedular consideration.  See id.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In summary, the Board finds that, in affording the Veteran the benefit of the doubt, an increased evaluation of 70 percent, but no higher, is warranted for the period prior to February 26, 2014 for the Veteran's PTSD.  However, for the entire appellate period, the preponderance of the evidence weighs against entitlement to a rating in excess of the 70 percent rating already assigned.  See 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert, 1 Vet. App. at 55.


ORDER

An evaluation of 70 percent, and no higher, for PTSD prior to February 26, 2014, is granted, subject to the statutes and regulations governing the payment of VA compensation.

An evaluation in excess of 70 percent for PTSD from February 26, 2014 forward is denied.


REMAND

Although the Board sincerely regrets the further delay, as concerning the remaining issues, another remand is required to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.


(a)  Service Connection Claims

Initially, the Bord notes that, as discussed, the claims of entitlement to service connection for disorders of the right and left knees, a spine disorder, a colon disorder, a skin disorder, and a respiratory condition were remanded by the Board in November 2010 and again in December 2013.  Specifically, the December 2013 Board remand found the March 2011 VA examinations performed in accordance with the prior November 2010 remand to be inadequate as the VA examiner failed to sufficiently support her findings with adequate medical rationale.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders). See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Although the requested examinations were performed in March 2014, the etiological opinions provided do not substantially comply with the Board's November 2013 remand instructions, as the opinions remain unsupported by adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion"); 38 C.F.R. § 4.2 (2014) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  See also Stegall, 11 Vet. App. at 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In this regard, as concerning the Veteran's claims of entitlement to service connection for disorders of the bilateral knees and spine, the Board instructed that the examiner adduce an etiological opinion as to the likelihood that the Veteran's claimed knee and back disorders had their clinical onset during service or is otherwise related to any in-service disease, event, or injury.  The Board additionally instructed that the examiner consider and address the Veteran's competent contentions concerning the repeated trauma sustained by his knees and back as a result of carrying heavy packs and equipment and jumping out of helicopters during service, including during combat in Vietnam.  

Importantly, in the case of any veteran who engaged in combat with the enemy during active service, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Consequently, because repeated trauma sustained to the knees and back as a result of carrying heavy packs and equipment and jumping out of helicopters was certainly consistent with the circumstances, conditions, and hardships of the Veteran's service, the Board found the Veteran's lay assertions of in-service injuries to his right and left knees and to his back to be competent and credible, and therefore sufficient to establish the in-service incurrence of knee and spine injuries.  See December 2013 Board Remand (finding that "the Veteran's testimony of carrying heavy packs and equipment and jumping out of helicopters . . . [is] considered sufficient proof of service occurrence as [his statements] are consistent with the circumstances, conditions, and hardships of service").  See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012) (holding that, in the case of a combat Veteran, not only is the combat injury presumed, but so is the disability due to the underlying injury).  

Despite this, the examiner put forth a negative opinion, reasoning that the Veteran was "[o]nly in the military for a short period of time and had no specific injuries to knees or back."  This opinion is not sufficient because, as discussed, the Veteran's in-service injuries to his knees and back have been established by virtue of the combat presumption.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Reeves, 682 F.3d at 998-99.  Thus, the examiner's opinion was premised upon what amounts to an inaccurate factual premise, namely that the veteran did not sustain an in-service injury, and therefore cannot form the basis for a decision.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Accordingly, remand is warranted for a new examination and opinion concerning the potential relationship between the Veteran's in-service knee and back trauma and any currently diagnosed knee and spine disorders.  

With regard to the claim of entitlement to service connection for a colon disorder, to include as due to herbicide exposure, the Board's November 2013 remand instructed that the VA examiner answer whether the Veteran has a colon disorder, to include polyps and diverticulosis, that at least as likely as not had its clinical onset during service or is otherwise related to any in-service disease, event, or injury, to specifically include exposure to herbicides and/or drinking contaminated water.  The March 2014 VA examiner diagnosed colon polyps and opined that the polyps were unrelated to his active service because "[b]enign colon polyps are condition of life."  No additional explanation or rationale was provided.  This bare statement does not explain the examiner's conclusion or reasoning satisfactorily, so it is inadequate.  See Stefl, 21 Vet. App. at 124 (2007); Nieves-Rodriguez, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  Moreover, this opinion failed to address the Veteran's exposure to herbicides and his claims of drinking contaminated water, as instructed in the November 2013 remand.  As noted, under VA law, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall, 11 Vet. App. at 271.  Accordingly, reexamination is warranted for yet another medical nexus opinion that adequately addresses the nature and likely etiology of the Veteran's colon disorder, as well as any relationship between any identified colon condition and exposure to herbicides and/or contaminated water.  

Regarding the Veteran's claim of entitlement to service connection for a respiratory condition, to include as due to herbicide exposure, the Board's November 2013 remand instructed that the VA examiner answer whether the Veteran has a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), that at least as likely as not had its clinical onset during service or is otherwise related to any in-service event, injury, or disease, to specifically include exposure to herbicides.  The March 2014 VA examiner diagnosed restrictive lung disease of "unclear etiology"; there were no findings consistent with COPD.  In finding that the diagnosed condition was less likely than not related to the Veteran's active service, the examiner stated that the Veteran "states he smoked for 10 years in past and this is the more likely cause of any respiratory condition."  No additional rationale was provided.  This statement is insufficient as it fails to address in any way the Veteran's exposure to herbicides, as instructed in the November 2013 remand.  See Stegall, 11 Vet. App. at 271.  Moreover, the examination report is internally inconsistent as the examiner at once found the etiology of the diagnosed restrictive lung disease to be "unclear" and also to be "more likely" caused by smoking.  Accordingly, reexamination is warranted for yet another medical nexus opinion that adequately addresses the nature and likely etiology of the Veteran's respiratory disability, as well as any potential relationship between any identified respiratory condition and his in-service exposure to herbicides.  

As concerning the Veteran's claim of entitlement to service connection for a skin disorder, to include as due to herbicide exposure, the Board's November 2013 remand instructed that the VA examiner answer whether the Veteran has a skin disorder to include dermatitis and squamous cell carcinoma, that at least as likely as not had its clinical onset during service or is otherwise related to any in-service event, injury, or disease, to specifically include exposure to herbicides.  The March 2014 VA examiner stated that the Veteran reported experiencing recurrent skin rashes during the appellate period for which he was prescribed medication, but noted that there was no currently manifested skin disorder.  Additionally, the VA examiner noted that the Veteran had squamous cell carcinoma, which was completely excised without residual manifestations in September 2009.  As concerning etiology, the examiner stated that, because the "dermatitis skin condition being claimed [had] no findings currently," he was unable to provide an etiological opinion.  With regard to the 2009 squamous cell carcinoma, the VA examiner opined that the condition was less likely than not incurred in or caused by the Veteran's active service because "[s]quamous cell carcinoma is from sun exposure and [the Veteran] had very limited exposure of military service and the cancer developed many years after the military."

The March 2014 VA examination report and opinion is insufficient to decide this claim.  Specifically, the examiner failed to provide any explanation or rationale for the finding that "[s]quamous cell carcinoma is from sun exposure."  See Stefl, 21 Vet. App. at 124 (2007); Nieves-Rodriguez, 22 Vet. App. 295 (2008).  Moreover, because the VA examiner indicated that the Veteran has an additional unidentified skin condition that undergoes periods of remission and recurrence, VA is required to attempt to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (concluding that an examination during a remission phase was inadequate because it did not "accurately reflect the elements of the present disability").  Accordingly, a new examination is warranted to determine the precise nature of his reported recurring symptomatology, and if there is a relationship between any diagnosed pathology, including his squamous cell carcinoma, and his military service, including specifically his in-service exposure to herbicides.  

(b)  Initial Rating for Hypertension

As mentioned above, the Veteran's claim of entitlement to service connection for hypertension was granted in an August 2014 rating decision, which assigned a noncompensable (0 percent) evaluation, effective May 23, 2005.  Although the Veteran submitted a statement in June 2015 expressing disagreement with the decision concerning the initial rating assigned his now-service-connected hypertension, it does not appear that the RO recognized that statement as a notice of disagreement (NOD) or that any additional action has, as yet, been taken with regard to these claims.  See 38 C.F.R. § 20.200 (2014) (providing that an appeal consists of a timely filed NOD in writing and, after an SOC has been issued, a timely substantive appeal); see also 38 C.F.R. §§ 20.201 (2014) (providing, in pertinent part, that an NOD is a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative action by the AOJ and a desire for appellate review).  Moreover, the Veteran's NOD was timely as it was received by VA approximately 10 months after issuance of the August 2014 rating decision to which it pertains.  See 38 C.F.R. § 20.302(a) (discussing time limits for filing NOD's).

An SOC is required when a claimant protests a determination.  See 38 C.F.R. §§ 19.26, 19.29, 19.30 (2014).  To date, no SOC has been furnished pertaining to the rating assigned the hypertension.  Therefore, the issuance of a SOC is required. See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, the claim for an initial compensable rating for the hypertension must be remanded for the issuance of an SOC.  See Manlincon, 12 Vet. App. at 240-41.  The Board emphasizes, however, that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

(c)  TDIU

Additionally, as alluded to above, during his February 2014 VA psychiatric examination, the examiner noted that the Veteran recently became unemployed, and the Veteran stated during the pendency of his appeal that his service-connected PTSD interfered with his ability to obtain and maintain employment.  See, e.g., May 2013 Statement in Support of Claim (VA Form 21-4138).  See also April 2014 VA Psychiatry Outpatient Note (noting that "[h]e had an incident on his job and was given the option to retire so he retired in March").  Based on this evidence, the Board finds that a claim for a TDIU has been raised by the record.  In this regard, in Rice v. Shinseki, 22 Vet. App. at 453-54, the Court determined that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the evidence of record, is not a separate "claim" for benefits, but rather, is considered part and parcel of a claim for benefits for the underlying disability.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, a remand is required.

Finally, as the claim is being remanded, the AOJ should also obtain any outstanding VA treatment records and any additional private treatment records identified by the Veteran.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a TDIU application form for completion (VA Form 21-8940), and notify him about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information or evidence that he is expected to provide; and (3) the information and evidence that VA will seek to obtain on his behalf.  A copy of this notification must be associated with the claims folder. 

2.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf. Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile.

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  Obtain all outstanding records of VA treatment, including any recent VA treatment records dated since August 2014, and associate them with the electronic claims file.

4.  Upon completion of the foregoing, schedule the Veteran for an appropriate VA examination(s) concerning his right knee, left knee, and spine disabilities.  The Veteran's Virtual VA and VBMS electronic claims file, as well as a complete copy of this REMAND, must be made available to, and reviewed by, the designated examiner(s). The examination report(s) must reflect that such a review was undertaken.  

The examiner(s) must elicit a full history from the Veteran as concerning his claimed knee and spine conditions.  The examination(s) should also include any necessary diagnostic testing or evaluation, i.e. X-ray and/or MRI studies, and all clinical findings should be reported in detail.

After reviewing the file and examining the Veteran, the examiner(s) should diagnose and describe all current disorders of the spine and knees found to be present.

As to each identified back disorder, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current condition affecting his back had its clinical onset during service or is in any way related or attributable to any in-service disease, event, or injury.

As to each identified right and/or left knee disorder, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current condition affecting his knee had its clinical onset during service or is in any way related or attributable to any in-service disease, event, or injury.

In rendering these opinions, the examiner(s) must consider and address the documented right knee injury noted in service.  Additionally, the examiner(s) is/are advised that traumatic injuries to the Veteran's back and knees as a result of carrying heavy packs and equipment and jumping out of helicopters during his active service have been established by virtue of the combat presumption, as discussed in detail in the body of the remand above.  See December 2013 Board Remand (finding that "the Veteran's testimony of carrying heavy packs and equipment and jumping out of helicopters . . . [is] considered sufficient proof of service occurrence as [his statements] are consistent with the circumstances, conditions, and hardships of service").  See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012) (holding that, in the case of a combat Veteran, not only is the combat injury presumed, but so is the disability due to the underlying injury).  

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5.  Schedule the Veteran for an appropriate VA examination concerning his asserted colon disability.  The Veteran's Virtual VA and VBMS electronic claims file, as well as a complete copy of this REMAND, must be made available to, and reviewed by, the designated examiner. The examination report must reflect that such a review was undertaken.  

The examiner must elicit a full history from the Veteran as concerning his digestive condition(s).  The examination should also include any necessary diagnostic testing or evaluation and all clinical findings should be reported in detail.

After reviewing the file and examining the Veteran, the examiner should diagnose and describe all current disorders of the colon/digestive system found to be present.

As to each identified disorder, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current condition affecting his digestive system had its clinical onset during service or is in any way related or attributable to any in-service disease, event, or injury, to specifically include exposure to herbicides and/or drinking contaminated water.

In rendering these opinions, the examiner must specifically address any potential relationship between the Veteran's exposure to herbicides in Vietnam and any currently identified digestive disorder, including colon polyps.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

6.  Schedule the Veteran for an appropriate VA examination concerning his asserted respiratory disability.  The Veteran's Virtual VA and VBMS electronic claims file, as well as a complete copy of this REMAND, must be made available to, and reviewed by, the designated examiner.  The examination report must reflect that such a review was undertaken.  

The examiner must elicit a full history from the Veteran as concerning his respiratory condition(s).  The examination should also include any necessary diagnostic testing or evaluation and all clinical findings should be reported in detail.

After reviewing the file and examining the Veteran, the examiner should diagnose and describe all current disorders of the respiratory system found to be present.

As to each identified disorder, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current condition affecting his respiratory system had its clinical onset during service or is in any way related or attributable to any in-service disease, event, or injury, to specifically include exposure to herbicides.

In rendering these opinions, the examiner must specifically address any potential relationship between the Veteran's exposure to herbicides in Vietnam and any currently identified respiratory disorder.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

7.  Schedule the Veteran for an appropriate VA examination concerning his asserted skin disorders.  

The examination should be conducted during an exacerbation or active phase of the condition if possible in coordination with the Veteran, to accurately determine the nature and current severity of his skin condition. 

If the Veteran has a period of exacerbation of the disability before the VA examination can be scheduled, or if the examination cannot be scheduled in conjunction with an exacerbation, he should be advised of alternative ways to present evidence of the nature and severity of his service-connected skin condition, i.e., photographs.

Efforts to schedule the Veteran for an examination during an active period of his recurrent staph infection must be documented, and such documentation associated with the claims file.

The Veteran's Virtual VA and VBMS electronic claims file, as well as a complete copy of this REMAND, must be made available to, and reviewed by, the designated examiner.  The examination report must reflect that such a review was undertaken.  

The examiner must elicit a full history from the Veteran as concerning his skin condition(s).  The examination should also include any necessary diagnostic testing or evaluation and all clinical findings should be reported in detail, including specifically the size and location of any affected areas, identification and description of any related scarring, the types of therapy and treatment required, and any functional impairment caused.  

After reviewing the file and examining the Veteran, the examiner should diagnose and describe all current skin disorders found to be present.

As to each identified disorder, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current condition affecting his respiratory system had its clinical onset during service or is in any way related or attributable to any in-service disease, event, or injury, to specifically include exposure to herbicides.

In rendering these opinions, the examiner must specifically address any potential relationship between the Veteran's exposure to herbicides in Vietnam and any currently identified skin disorder, including specifically the 2009 squamous cell carcinoma.  

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

8.  Issue a statement of the case to the Veteran addressing the matter of entitlement to an initial compensable rating for hypertension.  The Veteran must be advised of the time limit for filing a substantive appeal.  See 38 C.F.R. § 20.302(b).  Then, only if an appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

9.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

10.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal, including the issue of entitlement to TDIU, based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


